Citation Nr: 0839553	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), entitlement to service 
connection for a low back disorder, and entitlement to 
service connection for tinnitus are addressed in the remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A current diagnosis of hemorrhoids is not shown by the 
evidence of record.

2.  In a September 1970 decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss because the evidence did not show a current 
diagnosis of bilateral hearing loss.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof. 

3.  Evidence associated with the claims file since the 
September 1970 RO decision denying entitlement to service 
connection for bilateral hearing loss, although new, is not 
material as it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and does not raise a reasonable possibility of 
substantiating the veteran's claim.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims of entitlement to 
service connection for hemorrhoids and to reopen the claim of 
entitlement to service connection for bilateral hearing loss, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an initial 
adjudication of the veteran's claims, September 2004 and 
March 2005 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006) (holding that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim).  
The letters also essentially requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his service personnel records, and his identified 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  A VA examination for hemorrhoids is not required in 
this matter.  38 C.F.R. § 3.159.  With regard to the 
veteran's claim to reopen, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, 
VA has a duty, in order to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Although a VA examination was not 
required in this case as no new and material evidence has 
been presented, the veteran was provided with a VA 
audiological examination in May 2005.  See 38 C.F.R. § 
3.159(c)(4)(iii).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

I.  Hemorrhoids

The veteran is seeking service connection for hemorrhoids.  
He contends that he had hemorrhoids inservice, that he 
currently has hemorrhoids, and that his current hemorrhoid 
disorder is related to active duty service.

A March 1969 service medical record reveals a diagnosis of 
hemorrhoids.  The veteran's remaining service medical 
records, including his April 1970 separation examination, are 
negative for any findings or diagnoses of hemorrhoids.  The 
veteran's post-service medical records are also completely 
silent as to any complaints of or treatment for hemorrhoids.  
The post-service medical evidence of record does not show a 
diagnosis of hemorrhoids.

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . . In the absence 
of proof of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no evidence that the 
veteran has a current hemorrhoid disability, service 
connection for hemorrhoids is not warranted.

Because there is no objective evidence of a current diagnosis 
of hemorrhoids, the preponderance of the evidence is against 
the veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Bilateral Hearing Loss

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1970 rating decision, the RO denied service 
connection for bilateral hearing loss because the evidence 
did not show a current diagnosis of a bilateral hearing loss 
disability.  Although provided notice of this decision that 
same month, the veteran did not perfect an appeal thereof.  
Accordingly, the RO's September 1970 rating decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2008).  In a June 2005 rating 
decision, the RO did not find new and material evidence to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  In August 2006, the 
veteran filed a notice of disagreement with regard to the 
June 2005 rating decision, and perfected his appeal in July 
2006.

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim of 
entitlement to service connection bilateral hearing loss.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Because the September 1970 RO decision is 
the last final disallowance with regard to the veteran's 
claim, the Board must review all of the evidence submitted 
since that action to determine whether the veteran's claim 
for service connection should be reopened and re-adjudicated 
on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).

The veteran is seeking to reopen his claim for entitlement to 
service connection for bilateral hearing loss.  He contends 
that this disorder began as a result of noise exposure in 
service.  The underlying basis for the RO's September 1970 
denial of the veteran's claim was that there was no evidence 
of a current diagnosis of bilateral hearing loss.

The evidence of record at the time of the RO's September 1970 
decision includes the veteran's claim form, his service 
medical records, and a VA examination report.  The veteran's 
service medical records reveal diagnoses of and treatment for 
hearing loss inservice.  His Form DD 214 reveals a military 
occupation specialty of rifleman.  However, a July 1970 VA 
audiological examination report diagnosed normal bilateral 
hearing.  Accordingly, although there was evidence of 
bilateral hearing loss inservice, there was no evidence of a 
currently diagnosed bilateral hearing loss disability.  

Evidence submitted after the RO's September 1970 decision 
includes a May 2005 VA audiological examination report.  The 
May 2005 VA examiner noted a "moderate hearing loss at 250 
Hz, rising to a mild hearing loss at 500 Hz, dropping to a 
moderate hearing loss at 1000-2000Hz, further dropping to a 
moderately-severe hearing loss at 3000 Hz, dropping to a 
severe hearing loss at 4000-6000Hz, rising to a moderately-
severe hearing loss at 8000Hz" in the right ear, and a 
"severe hearing loss at 250Hz-1000Hz, rising to a 
moderately-severe hearing loss at 2000-4000Hz, dropping to a 
severe hearing loss at 6000-8000Hz" in the left ear, but 
ultimately concluded that, "[d]ue to the inconsistent 
responses by the veteran during audiometric testing, the 
reported test results are not considered to be reliable and 
do not represent an accurate representation of current 
hearing sensitivity."

The evidence submitted after the September 1970 decision is 
new, because it was not previously submitted to VA.  38 
C.F.R. § 3.156(a).  However, the newly submitted evidence is 
not material to the veteran's claim.  38 C.F.R. § 3.156(a).  
At the time of the RO's September 1970 decision, the 
veteran's claims file contained no evidence of a currently 
diagnosed bilateral hearing loss disability.  Although the 
May 2005 VA examiner reported a "moderate hearing loss at 
250 Hz, rising to a mild hearing loss at 500 Hz, dropping to 
a moderate hearing loss at 1000-2000Hz, further dropping to a 
moderately-severe hearing loss at 3000 Hz, dropping to a 
severe hearing loss at 4000-6000Hz, rising to a moderately-
severe hearing loss at 8000Hz" in the right ear, and a 
"severe hearing loss at 250Hz-1000Hz, rising to a 
moderately-severe hearing loss at 2000-4000Hz, dropping to a 
severe hearing loss at 6000-8000Hz" in the left ear, the 
Board concludes that these findings are unreliable based on 
the VA examiner's opinion that the results of the audiometric 
testing were inconsistent and unreliable and do not represent 
an accurate representation of the veteran's current hearing 
disability.  Accordingly, the May 2005 VA examiner's opinion 
is considered "non-evidence" and is not probative for 
purposes of VA adjudication.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (finding that an 
opinion that did not provide a yes or no opinion constituted 
non-evidence in support of service connection); Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative). 

As the newly submitted evidence does not reveal a conclusive 
diagnosis of bilateral hearing loss for VA purposes, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim for entitlement to service 
connection for bilateral hearing loss is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 




ORDER

Service connection for hemorrhoids is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened. 


REMAND

The veteran is seeking entitlement to service connection for 
PTSD, entitlement to service connection for a low back 
disorder, entitlement to service connection for tinnitus, and 
to reopen his claim of entitlement to service connection for 
bilateral hearing loss.  Historically, the veteran served on 
active duty in the Marines from March 1969 to April 1970.  A 
review of his report of separation, Form DD 214, reveals that 
he was awarded a Purple Heart.

I.  PTSD

Based upon its review of the veteran's claims file, the Board 
finds that there is a further duty to assist the veteran with 
his claim herein.  A review of the veteran's claims file 
revealed additional post-service private treatment records 
that should be obtained.  During a June 1995 VA examination, 
the aid who accompanied the veteran stated that the veteran 
was hospitalized twice at the Illinois Psychiatric Institute 
in 1995.  The claims folder does not reflect an attempt by 
the RO to obtain these records.  As part of VA's duty to 
assist the veteran in developing evidence in support of his 
claim, the RO should, with the assistance of the veteran, 
attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Also, in September 2008, the veteran sent additional evidence 
pertinent to his claim of entitlement to service connection 
for PTSD to the Board without a waiver of RO consideration.  
Accordingly, remand is required so that the RO may 
readjudicate the veteran's claim after considering the 
additional evidence.  See 38 C.F.R. § 20.1304(c) (2008).

In addition, after the RO has obtained all of the veteran's 
private treatment records, the veteran must be afforded a new 
VA PTSD examination.  The veteran has submitted two letters 
from B. Wilkerson, a therapist at the Veterans Resource 
Center, in March 2004 and March 2005.  Each of these letters 
provides an extensive list of the veteran's symptoms and 
stressors, and concludes with a diagnosis of PTSD.  The Board 
acknowledges that the veteran underwent a VA examination in 
May 2005, and that the VA examiner found that the veteran did 
not meet the criteria for PTSD.  However, the VA examiner did 
not address B. Wilkerson's reports which diagnosed PTSD.  
Thus, the Board finds the May 2005 VA examination report to 
be inadequate, as it was not based on all of the evidence of 
record.  Because the letters from B. Wilkerson and the May 
2005 VA examination report offer conflicting opinions, the 
Board finds that remand is required for a new examination 
addressing the conflicting opinions and determining whether 
there is a current diagnosis of PTSD.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion or 
ordering a medical examination).

II.  Low Back Disorder

VA's duty to assist includes a thorough and contemporaneous 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In McLendon v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred inservice or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Here, there is evidence of symptomatology in service, as a 
November 1969 treatment record notes the veteran's complaints 
of weak sensations in the lumbar region.  The veteran also 
reported that he could not recall any history of trauma to 
the lumbar region.  The diagnosis was low back pain.  A 
December 1969 treatment record reveals the veteran's 
complaints of low back pain for four months.  He indicated 
that he could not recall any strain, but that he could have 
strained it.  In addition, the veteran's post-service medical 
records note diagnoses of and treatment for lumbosacral 
strain, degenerative joint disease of the lumbar spine, 
moderate sacralgia, acute sacralgia, and back pain.  Although 
the veteran's service medical records reveal evidence of low 
back symptomatology and his post-service treatment records 
reveal diagnoses of and treatment for a low back disorder, no 
VA examination was ever scheduled to determine the etiology 
and severity of his low back disorder.  This must be 
accomplished, as the "low" threshold that must be met prior 
to a medical opinion being sought to determine a medical 
nexus is clearly met here.  See 38 C.F.R. § 3.310(a) (2007); 
see also McLendon, 20 Vet. App. at 79.

III.  Tinnitus

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to assist includes a thorough and 
contemporaneous medical examination.  Green, 1 Vet. App. at 
124.  Although a May 2005 VA audiological examination was 
provided, the Board finds that remand is required for a new 
examination.  Specifically, the veteran complained of 
bilateral tinnitus, which he described as intermittent 
ringing, during his May 2005 VA examination.  The veteran 
further indicated that his tinnitus began during service, and 
that it occurs once in two weeks and lasts for a few minutes.  
He rated the severity of the tinnitus as a 5-6 on a 1-10 
scale with 10 being the most severe.  The veteran denied a 
history of ear infection, ear surgery, or hearing aid use, 
and reported that he was a machine gunner in the Marines.  He 
also stated that he was exposed to noise from gun fire, 
mortars, and combat with intermittent use of hearing 
protection.  He also noted a history of 20 years of 
occupational noise exposure as a train operator without the 
use of hearing protection.  He denied a history of 
recreational noise exposure.  The May 2005 VA examiner, 
however, did not indicate whether a diagnosis of tinnitus was 
warranted, and did not provide an opinion as to whether any 
diagnosed tinnitus was related to the veteran's active 
military service.  Accordingly, a medical opinion must be 
obtained addressing whether there is a current diagnosis of 
tinnitus, and whether it is related to the veteran's active 
duty military service.  See Colvin, 1 Vet. App. at 175 
(noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify the 
source of any medical records that pertain 
to his PTSD, to include the records from 
the Illinois Psychiatric Institute.  
Subsequently, the RO must make 
arrangements to obtain all records of 
treatment or examination from all sources 
listed by the veteran, to include the 
veteran's records from the Illinois 
Psychiatric Institute.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  The veteran and his representative 
must be informed as to the result of these 
efforts.  The veteran must then be given 
an opportunity to respond.

2.  Thereafter, the veteran must be 
afforded a VA PTSD examination to 
determine the current existence and 
etiology of any PTSD found.  The entire 
claims file must be made available to the 
examiner prior to this examination.  All 
indicated tests are to be conducted.  The 
RO must inform the examiner that only a 
stressor(s) which has been verified by the 
RO may be used as a basis for a diagnosis 
of PTSD.  After receipt of any test 
results, and completion of a psychiatric 
evaluation, the examiner must provide an 
opinion as to whether the veteran 
currently has PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
must specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; and 
(2) whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  If a diagnosis of PTSD is not 
deemed appropriate, the examiner must 
explain this position in light of the 
other findings of PTSD.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed. 

3.  The RO must make arrangements to 
provide the veteran with a VA spine 
examination to determine the etiology of 
any diagnosed low back disorder.  The 
claims file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether any low back 
disorder found is related to the veteran's 
active duty military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
tinnitus found.  The claims file must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  After 
a review of the examination findings and 
the entire evidence of record, the 
examiner must render an opinion as to 
whether any current tinnitus is related to 
the veteran's period of military service, 
or to any incident therein, to include as 
due to noise exposure.  The veteran's 
military occupational specialty, the 
objective medical findings in the service 
medical records, the previous VA 
audiological evaluations currently of 
record, the veteran's history of inservice 
and post-service noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for all of 
the scheduled examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report for 
the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examinations 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

6.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The RO must then re-adjudicate the 
veteran's claims for entitlement to 
service connection for PTSD, for 
entitlement to service connection for a 
low back disorder, for entitlement to 
service connection for tinnitus, and to 
reopen the claim of entitlement to service 
connection for bilateral hearing loss.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


